Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and 5 to 95 volume % of the second material is included in the sintered material”, which is unclear. It could mean that 5-95 vol% of a predetermined amount of a second material is included in the sintered material, or it could mean that the sintered material is comprised of the second material by an amount of 5-95 vol%. For the purposes of examination, the claim will be interpreted as if the sintered material is comprised of the second material by an amount of 5-95 vol% unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required. 
Claim 4 recites the limitation “and less than or equal to 95 volume % of the third phase is included in the sintered material”, which is unclear. It could mean that 5-95 vol% of a predetermined amount of a third material is included in the sintered material, or it could mean that the sintered material is comprised of the third material by an amount of 5-95 vol%. For the purposes of examination, the claim will be interpreted as if the sintered material is comprised of the third material by an amount of 5-95 vol% unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required.
All claims not specifically addressed are rejected due to their dependence on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (CN101767989, with reference to English translation, hereinafter referred to as Jiang).
Regarding claim 1, Jiang discloses a sintered material (see Jiang at [0024], disclosing the powder … is sintered and formed in a hot pressing furnace) comprising a first material and a second material, wherein the first material is partially stabilized ZrO2 (see Jiang at [0049], disclosing an example of a nano-composite ceramic mold material comprising 63 vol% Y-ZrO2, which examiner notes is yttrium stabilized zirconia per [0010] of Jiang) in which 1 to 90 volume % of Al2O3 is dispersed in crystal grain boundaries or crystal grains (see Jiang at [0049], disclosing an example of a nano-composite ceramic mold material comprising 12 vol% Al2O3), the Al2O3 is a grain having a grain size of less than or equal to 1 μm (see Jiang at [0017], diclosing Al2O3 powders used are commercially available, with an average particle size of … 40nm), and the second material is at least one compound selected from a group consisting of a carbide, a nitride, and a carbonitride, and 5 to 95 volume % of the second material is included in the sintered material (see Jiang at [0049], disclosing an example of a nano-composite ceramic mold material comprising 16.5 vol% Ti(C,N), which examiner notes is nano-carbon titanium nitride per claim 9 of Jiang). 
Regarding claim 2, Jiang discloses the compound includes at least one element selected from a group consisting of a group 4 element, a group 5 element, a group 6 element, and Si in a periodic table (see Jiang at [0049], disclosing an example of a nano-composite ceramic mold material comprising 16.5 vol% Ti(C,N). Examiner notes Ti is in group 4 of the periodic table). 
Regarding claim 3, Jiang discloses a volume ratio, ZrO2/(ZrO2+Al2O3), in the first material is more than or equal to 0.49 (see Jiang at [0049], disclosing an example of a nano-composite ceramic mold material comprising 63 vol% Y-ZrO2 and 12% Al2O3, which provides a value of ZrO2/(ZrO2+Al2O3) of 63 /(12+63) = 0.84).
Regarding claim 4, Jiang discloses the sintered material further includes a third phase, the third phase includes at least one selected from a group consisting of aluminum oxide, magnesium oxide, cerium oxide, yttrium oxide, and hafnium oxide, and less than or equal to 95 volume % of the third phase is included in the sintered material (see Jiang at [0049], disclosing an example of a nano-composite ceramic mold material comprising 1% MgO). 
Regarding claim 5, Jiang discloses a cutting tool comprising the sintered material (see Jiang at [0034] from machine translation, disclosing the nano-composite ceramic mold material … can be used to make … cutting tools).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/CAMERON K MILLER/Examiner, Art Unit 1731